Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-14 and 18-23 are pending in the instant application.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-12 and 14, drawn to products of formula (I), 
    PNG
    media_image1.png
    309
    218
    media_image1.png
    Greyscale
.

Group II, claims 13 and 18, drawn to process for preparing the compounds of formula (I).

Group III, claims 19-23, drawn to methods of using the compounds of formula (I).


The species are as follows: 
1)	the 1st compound claimed in instant claim 6;
2)	the last compound claimed on page 18 in instant claim 6;
3)	the last compound claimed on page 30 in instant claim 12; etc.
	

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is 


The identification of a single disclosed elected species (such as Example number, page number and structural depiction) is required from whichever group is ultimately elected, even though this requirement is traversed.

Further, Applicant is required to indicate how the species is embraced by the claims {for example, a compound of formula (I) 
    PNG
    media_image1.png
    309
    218
    media_image1.png
    Greyscale
, wherein Y is ?; R1 is ?; R2 is ?; R3 is ?; R6 is ?; etc.}.





Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1-5, 7, 8, 10, 11, 13, 14 and 18-23.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same 
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of pyridinyl-carboxamido-3,4-dihydro-1,8-naphthyridine moiety, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the compound of PubChem CID 91754685 {National Center for Biotechnology Information. PubChem Compound Summary for CID 91754685. https://pubchem.ncbi.nlm.nih.gov/ compound/91754685. Accessed December 2, 2021, create date May 11, 2015}, 
    PNG
    media_image2.png
    272
    193
    media_image2.png
    Greyscale
.

    PNG
    media_image1.png
    309
    218
    media_image1.png
    Greyscale
, when R1=hydrogen; R2=S(O)rR9 where r=zero and R9=C3 alkyl; R3=cyano; R4=C1 alkyl; R5=C1 alkyl; R6=hydrogen; R7=hydrogen; R8=hydrogen; and Y=O.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



December 3, 2021
Book XXVII, page 1